Case: 21-10107     Document: 00516232479         Page: 1     Date Filed: 03/10/2022




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                        March 10, 2022
                                  No. 21-10107
                                                                         Lyle W. Cayce
                                Summary Calendar
                                                                              Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Douglas Ray Hammonds,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 4:20-CV-1077
                            USDC No. 4:18-CR-9-1


   Before Wiener, Dennis, and Haynes, Circuit Judges.
   Per Curiam:*
          Douglas Ray Hammonds appeals the denial of his 18 U.S.C.
   § 3582(c)(1)(A) motion, filed following his guilty-plea conviction of
   attempting to persuade or entice a child to engage in sexual activity, in



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10107      Document: 00516232479           Page: 2    Date Filed: 03/10/2022




                                     No. 21-10107


   violation of 18 U.S.C. § 2422(b), and his sentence of 235 months in prison.
   The Government’s argument that this appeal should be dismissed for
   untimeliness is well-taken. See Manrique v. United States, 137 S. Ct. 1266,
   1272 (2017). According to Hammonds’s own statements in his notice of
   appeal from the district court’s January 11, 2021 order, he did not place his
   notice in the prison mailing system until, at the earliest, January 31, 2021,
   after the expiration of the appeal period. See Fed. R. App. P. 4(b)(1)(A)(i);
   see Spotville v. Cain, 149 F.3d 374, 378 (5th Cir. 1998).
          The district court acted within its discretion in deciding whether
   Hammonds showed good cause or excusable neglect for his untimely appeal,
   an issue on which we specifically remanded this matter. See United States v.
   Clark, 51 F.3d 42, 43 n.5 (5th Cir. 1995); cf. United States v. Quimby, 636 F.2d
   86, 89 (5th Cir. 1981). The district court likewise acted within its discretion
   when that court found neither good cause nor excusable neglect for
   Hammonds’s untimely appeal in the absence of a supplemental brief from
   Hammonds, despite the district court’s enlargement of the time to file such
   a supplement and Hammonds’s other filings during the relevant time period.
   See United States v. Larry, 632 F.3d 933, 936 (5th Cir. 2011); Clark, 51 F.3d
   at 43 n.5. To the extent Hammonds now asserts that he was unable to file his
   supplemental brief because of a lack of access to a law library, conditions at
   the prison, and his transport to a new facility, the record and his own prior
   filings undercut these unsupported claims. Hammonds fails to show that the
   district court abused its discretion in finding his appeal to be untimely
   without good cause or excusable neglect. See Clark, 51 F.3d at 43 n.5.
          Because the Government has renewed its challenge to the
   untimeliness of the notice of appeal, we are bound to enforce this mandatory
   claim processing rule. See Manrique, 137 S. Ct. at 1272; United States v.
   Pesina-Rodriguez, 825 F.3d 787, 788 (5th Cir. 2016).           The appeal is
   DISMISSED.



                                          2